 In the Matter OfSMITH& CAFFREY COMPANYandINTERNATIONALAssoCIATIONBRIDGESmuort RAL ORNAMENTAL IRON WORKERS LOCALUNION #612Case No. R-3279.-Decided January 8, 1912Jurisdiction:iron and steel products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; motion todismiss petition on ground that there had been noprima facieshowing thatthe union represented a majority of employees in the appropriate unit, over-ruled where it is established that the union has been designated by a substantialnumber of employees in the unit; election necessary.UnitAppropriatefor CollectiveBargaining:all production and maintenance em-ployees in the structural and ornamental departments of the Company's plant,exclusive of supervisory, office, and clerical employees, watchmen and reliefwatchmen,heldto constitute an appropriate unit, notwithstanding the desireof the Company for a unit which would also include production and mainte-nance employees in the foundry department, where the work of the threedepartments is not highly interdependent, and in view of the fact that thepetitioner has no jurisdiction over the foundry employees, but has organizedemployees in the unit sought, and no other labor organization is now claimingto represent employees in a larger unit.Fraser Brothers,byMr. Henry S. Fraser,of Syracuse, N. Y., forthe Company.Mr. George S. Cooper,of Syracuse, N. Y., andMr. William F.Baiuers,of Buffalo, N. Y., for the Union.Mr. Joseph A. Wickes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 5, 1941, International Association Bridge StructuralOrnamental Iron Workers Local Union #612, affiliated with theA. F. of L., herein called the Union, filed with the Regional Directorfor the Third Region (Buffalo, New York) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of. Smith & Caffrey Company, Syracuse, New York,38 N. L.R. B, No. 20.90 SMITH & CAFFREY COMPANY91herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On October31, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On November 4,1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on November 10, 1941,at Syracuse, New York, before Peter J. Crotty, the Trial Examinerduly designated by' the Chief Trial Examiner.The Company wasrepresented by counsel, the Union by representatives, and all partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed. For the reasons noted belowan oral motion to dismiss the petition, made by the Company, is herebydenied.On November 21, 1941, the Company filed a brief which the Boardhas duly considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSmith & Caffrey Company is a New York Corporation engaged inthe manufacture of structural steel, ornamental iron, and gray ironcastings.Its principal office and place of business is in Syracuse,New York, where its plant is located.During the year ending August31, 1941, there were shipped to the Company's plant raw materialsof the value of at least $100,000, of which about 60 percent repre-sented shipments made to its plant from points outside the State ofNew York.During the same period of time there were shipped fromits plant finished products of the 'value of at least $300,000, of whichabout 2 percent represented shipments made from the plant to pointsoutside the State of New York.The Company admits that it isengaged in commerce within the meaning of the Act. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDIT.THE ORGANIZATION INVOLVEDInternationalAssociationBridge StructuralOrnamental IronWorkers Local Union $612 is a labor organization affiliated with theAmerican Federation of Labor. It admits to its membership produc-tion and maintenance employees in the structural and ornamentaldepartments of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letters dated June 11, 1940, and September 22, 1941, the Unionrequested the Company to engage in bargaining conferences with itsrepresentatives.The Company has not accorded recognition to theUnion, and at the hearing stated through its president that it wasunwilling to recognize the Union until it had been certified by theBoard.At the hearing the Company orally moved that the petition bedismissed on the ground that there had been noprima facieshowingthat the Union represented a majority of the employees in the unit,claimed by the Union as appropriate. The same contentionwas madein the Company's brief.We overrule this contention, since we areof the opinion that it is sufficient, in order to obtain an election, for aunionto establish that it has been designated by a substantial numberof employees in the appropriate unit.A statement of the RegionalDirector, introduced into evidence at the hearing, shows that theUnion represents a substantial number of employees in the unit here-inafter found to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.1The Regional Director reported that the Union presented to him 10 applications formembership slips bearing the names of persons who appeared on the Company's payroll of October 20,1941,as employees in the unit alleged as appropriate.Two of theseapplication slips were dated in September 1939, 5 in 1940, and 3 in 1941.There are ap-proximately 22 employees in the unit alleged,and hereinafter found,to be appropriate. SMITH & CAFFREY COMPANYV.THE APPROPRIATE UNIT93The Company's plant is divided into three departments, i. e., struc-tural, ornamental, and foundry.The Union requests a unit composedof all production and maintenance employees in the structural andornamental departments of the plant, exclusive of supervisory, office,and clerical employees. It seeks to exclude the foundry department.The Company contends that the appropriate unit should include allproduction and maintenance employees in the entire plant, exclusiveof supervisory, office, and clerical employees.2 It argues, in supportof this contention, that its entire business is operatedas a singleintegrated enterprise with each part related to and dependent uponthe other.3Each of the three departments, i. e., ornamental, structural, andfoundry, is housed in a separate building.While the entire plantisunder the control of a general superintendent, there is a super-intendent or a foreman in charge of each of the three departments.There are approximately 18 employees in the structural department,4 in the ornamental department, and 38 in the foundry.The struc-tural department is engaged in the fabrication of structural steel.The flat steel is received from the mills in lengths of from 40 to 652 The Company employs a watchman and a relief watchman.It is not clear whether ornot the parties desire these men to be included in the appropriate bargaining unit.How-ever, since the Union seeks to limit the bargaining unit to the employees of the structuraland ornamental departments,and the watchman and the relief watchman regularly coverthe entire plant, it would appear that the Union wishes that they be excluded.Since weare limiting the bargaining unit to the employees of the structural and ornamental de-partments,as hereinafter appears, we shall exclude them from the appropriate unit.8In support of its contention as to the appropriate unit the Company relies uponMatterof National Vulcanized Fibre Co., Newark Fibre DivisionandLocal 138,United Electrical,Radio & Machine Workers of America,C. I.0., 36 N. L R B., No"5,where the Board heldthat a unit sought by the Union and composed exclusively of the production and mainte-nance employees in the fibre mill of the company's Newark plant was not an appropriateunit, and that the production and maintenance employees of the company'spaper andfibremills at this plant should be included within a single unit,in view of the functionalcoherence,interdependence,and integrated character of the operations of the paper andfibremills,the similarity of the work and working conditions of the two mills,their jointsupervision and joint plant facilities,the company's uniform labor policy and interchangeof paper and fibre employees,and the union's attempts to organize the employees in boththe paper and the fibre mills. It should be noted that in that case the manufacturingprocess involved was a continuous one from the entrance of the raw materials into thepaper mill until the fibre and fibre products were ready for shipment from the plant, andthat practically all the paper manufactured in the paper mill was used in the operations ofthe fibre mill.However, in the principal case 80 or 90 percent of the castings made inthe foundry are not used in the structural or ornamental departments,but go tocustomers in the state in which they leave the foundry.Moreover,in the principal casethe employees of the foundry are not eligible to membership in the Union,and it hasmade no attempt to organize them, whereas in Matter ofNational Vulcanized Fibre Co.the paper mill employees were eligible to membership in the union,it intended to includethem in its organization in the future, and had already made some attempts to organizethem, 8 or 10 of the approximately 31 employees in the paper mill having signed applicationcards for membership in the runion 94DECISIONSOF NATIONALLABOR RELATIONS BOARDfeet, is cut to smaller sizes in the structural department, and in somecases is sent to customers without any further fabrication, while inother cases it is punched or riveted or welded in the structural de-partment, and then sent to customers.The ornamental departmentis engaged in the manufacture of ornamental iron, such as stairs,railings, and building work.The foundry is engaged in making grayiron castings.From 80 to 90 percent of these castings are sent tocustomers in the state in which they leave the foundry.However,the remainder are sent to the structural and ornamental departments,where they are used in the making of articles produced in those de-partments.Certain articles which are produced in the structuraland ornamental departments, such as flasks and patterns, are sent tothe foundry whenever articles of steel are required for use in thefoundry.In times of slack work men are frequently transferred from onedepartment to another, and men from ' each of the departments areoften assigned to help out in other departments temporarily.Thereis a uniform labor policy throughout the plant as to wages, hours,and vacations.The pay roll for the whole plant is kept in one book,ismade up at the same time, and all employees are paid at the sametime.However, the names of the employees in each department arelisted separately on the pay roll.There is very little variation inthe comparative skills required in the different departments.The production and maintenance employees in the structural andornamental departments are eligible for membership in the Union.However, the Union does not have jurisdiction over the employees inthe foundry.A representative of the Union testified without con-tradiction that the Moulders' Union of the American Federation ofLabor has jurisdiction over the employees in the foundry. It appearsthat no attempt to organize these employees has been made by anylabor organization.We do not consider that the three departments are so interdepend-ent that the Union should be denied, under the circumstances hereinpresented, a unit confined to the employees in the ornamental andstructural departments.It is significant that the Union has organ-ized only the employees in the ornamental and structural depart-ments and that its jurisdiction is limited to the employees in thesedepartments.No other labor organization is now claiming to repre-sent employees in a larger unit.To hold inappropriate the unitsought by the Union would be to deny to employees who have organ-ized the benefits of collective bargaining.Upon the entire record, we find that all production and mainte-nance employees in the structural and ornamental departments ofthe Company's plant at Syracuse, New York, exclusive of supervisory, SMITH & CAFFREY COMPANY95office, and clerical employees, watchmen, and relief watchmen, con-stitute a unit appropriate for the purposes of collective bargaining,and that such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by the holding of an election by secretballot.The Union requests that those eligible to vote in such elec-tion shall be determined on the basis of the Company's pay roll imme-diately preceding the date of the Union's petition of September 5,1941, but it advances no reason for this request.The Company desiresthat, if an election is directed, it shall be held in accordance with theBoard's usual practice as to eligibility date.We believe that thepurposes of the Act will be best effectuated by determining eligibilityas ofthe present date.We shall direct that all employees in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of this Decision and Direction of Election, sub-ject to such limitations and additionsas arehereinafter set forthin the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the rep-resentation of employees of Smith & Caffrey Company, Syracuse, NewYork, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees in the structural andornamental departments of the Company's plant at Syracuse, NewYork, exclusive of supervisory, office, and clerical employees, watch-men, and relief watchmen, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b) ofthe National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining 96DECISIONSOF NATIONALLABOR RELATIONS BOARDwith Smith & Caffrey Company, Syracuse, New York, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this'Direction, under the direc-tion and supervision of the Regional Director for the Third Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all the production and maintenance employees in the structuraland ornamental departments of the plant of Smith & Caffrey Com-pany at Syracuse, New York, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding supervisory,office, and clerical employees, watchmen, relief watchmen, and em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented for the purposes of col-lective bargaining by International Association Bridge StructuralOrnamental IronWorkers Local Union #612, affiliated with theAmerican Federation of Labor.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.